Judge COZORT
dissenting.
The majority has concluded that “traffic violations of the type and frequency as shown in this case cannot support a conclusion that the son was an incompetent or reckless driver likely to cause harm to others in the operation of the plaintiffs motor vehicle.” I believe this conclusion is wrong as a matter of law, and I dissent.
The evidence showed that defendant stopped her van at the intersection of Honeycutt Road and Brassfield Road at 3:00 p.m. on Wednesday afternoon,. 1 April 1992. Defendant testified she looked to the right and saw nothing coming. As she proceeded to cross the intersection, her van was struck from the right by the 1983 Porsche owned by plaintiff and being driven by his son. The son, a twenty-five-year-old college student, was driving from his father’s house in north Raleigh to attend a class, the starting time of which was unknown to the son, at North Carolina State University. The son did not live with his father at that time. The *806son was driving his father’s Porsche because the son’s Jeep was in the repair shop on that particular day.
The son stated to the investigating officer that “I might have been in excess of 55 m.p.h., no faster.” Thus, the evidence shows that, when the collision occurred, the plaintiff’s son was driving plaintiff’s Porsche at least 55 m.p.h. through a school zone at 3:10 p.m. on an April Wednesday afternoon, when the collision occurred.
Plaintiff car owner sued defendant for the property damage to the Porsche. Plaintiff’s son, the driver of the Porsche at the time of the accident, did not live with plaintiff at the time, and the Porsche was not subject to the Family Purpose Doctrine. Therefore, the issue of the driver’s contributory negligence as a proximate cause of the damage to the Porsche was not an issue which could be submitted to the jury.
The defendant sought to introduce evidence, and requested that the trial court charge the jury, on negligent entrustment. The defendant desired to offer evidence that it was negligence for the owner of the Porsche, a high speed, high performance automobile, to entrust the car to his son. The son had been convicted of nine speeding and safe movement violations during a period beginning 1 May 1986 and ending 24 February 1991. The son also had two other convictions for which he had received a prayer for judgment continued. The son’s driver’s license had been suspended in 1988 because he accumulated 12 points against his driving record. The offenses included speeding 40 m.p.h. in a 30 m.p.h. zone, speeding 45 in a 35, speeding 60 in a 55, speeding 50 in a 35, speeding over 35 in a 35, speeding 46 in a 35, and speeding 75 in a 65. The majority’s conclusion that this record is not evidence of reckless driving habits defies common sense.
I believe the defendant’s proposed evidence made out a case for negligent entrustment. The defendant then would have been able to offer evidence that the owner of the Porsche knew, or reasonably should have known, that his son had such a record. The defendant could have inquired into whether the son lived with his father during that period in which he was convicted of the 11 offenses and when his license was suspended, whether any of the offenses were committed in cars owned by the owner of the Porsche, whether the plaintiff provided insurance for his son and would have been on notice by the insurance company of his son’s driving record, and any other such factors as would put a reasonable *807person on notice as to his son’s driving record. The case should be remanded for a new trial.
For these reasons, I respectfully dissent.